DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 17 and 18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-16, drawn to an apparatus classified in H01L37/04
II. Claim 17, drawn to an apparatus classified in C04B35/01
III. Claim 18 drawn to an apparatus classified in F25B 2321/002
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as producing external magnetic fields using a field generator.  In addition, Subcombination II has separate utility such as providing the mechanical and thermal performance of a paramagnetic garnet with ytterbium gallium garnet See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as producing external magnetic fields using a field generator.   In addition, Subcombination III has separate utility such as providing thermal switching with a thermal switch between the cold source and the magnetocaloric element See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as providing a paramagnetic garnet with ytterbium gallium garnet. In addition, Subcombination III has separate utility such as providing thermal switching with a thermal switch between the cold source and the magnetocaloric element. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention;(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Moreover, it must be noted that the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, require additional reference material and further discussion for each additional feature addressed. Concurrent examination of the multiple inventions claimed would thus involve a significant burden even if all searches were coextensive, which they are not. See MPEP 808.02.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17 and 18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the examiner.
Specification

Amendments to the Specification filed September 23, 2022 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, 
the phrase "the paramagnetic element" renders the claim indefinite because it is inconsistent with the previous recitation of “a paramagnetic garnet” and therefore it is unclear whether the present recitation is referring to the previously recited garnet or some other element. For purposes of examination: the recited paramagnetic element is interpreted as any object capable of being paramagnetic.   
The term “external magnetic field” in claim 1 is a relative term which renders the claim indefinite. The term “external” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether the magnetic field is external to the field generator or the apparatus as a whole or external with respect to other particular components. For purposes of examination: external magnetic field is any magnetic field produced.
Claims 2-16 are rejected by virtue of their dependency
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barclay et al. (US 4,702,090), hereinafter referred to as Barclay.

In re Claim 1, Barclay discloses a magnetic cooling device (Fig. 1-3: 10: magnetic refrigerator) comprising 
a magnetocaloric element  (ring 67; column 7, lines 14-17, “Disposed in the spaces between the stacked plates 65 are plural thin flat rings 67, three shown, of a magnetic material which is chosen to exhibit the desired magnetocaloric effect’), the magnetocaloric element comprising a paramagnetic garnet (“gadolinium gallium garnet’, column 9, lines 21-36, “There are numerous materials which may be utilized for forming the rings 67. See, for example, the various materials listed in U.S. Pat. No. 4,408,463, to Barclay, the disclosure of which is incorporated herein by reference. A preferred maternal is gadolinium gallium garnet”), 
the paramagnetic garnet being a ceramic (gadolinium gallium garnet incorporated in a ceramic structure, column 9, lines 21-36, “In particular, with gadolinium gallium garnet incorporated in a ceramic structure’); 
a heat source (12) and a cold source (24), the paramagnetic element being arranged between the cold source and the heat source (paramagnetic garnet of 67 arranged between plates 65 which is between 12 and 24)); a field generator (at least 47) designed to produce an external magnetic fields (Col 12:3-5: 47 produces magnetic field external to the field generator); the magnetocaloric element and the field generator being positioned and configured such that a magnetic field is applied to the magnetocaloric element (Col 9:3-20: rings enter and leave magnetic field generated by 47); 
a first thermal switch located between the heat source and the magnetocaloric element (See Fig 3: 21); and 
a second thermal switch located between the cold source and the magnetocaloric element (See Fig 3: 22).  
In re Claim 2, Barclay teaches the device according to claim 1, wherein the ceramic is formed from grains with different sizes (inherent that grains of matter make up the gadolinium gallium garnet will be different sizes), the grains being separated from each other by grain boundaries (inherent boundary for each grain), the grain boundaries delimiting zones with different crystalline orientations (inherent that each grain will have a crystalline orientation different from each other since each grain is individual).
In re Claim 6, Barclay teaches the device according to claim 1, wherein the magnetocaloric element is composed of the paramagnetic garnet ceramic (the magnetocaloric element is composed of gadolinium gallium garnet incorporated in a ceramic structure, column 9, lines 21-36, "In particular, with gadolinium gallium garnet incorporated in a ceramic structure").
In re Claim 7, Barclay teaches the device according to claim 1, wherein the ceramic contains gallium ("gadolinium gallium garnet", column 9, lines 21-36, "There are numerous materials which may be utilized for forming the rings 67. See, for example, the various materials listed in U.S. Pat. No. 4,408,463, to Barclay, the disclosure of which is incorporated herein by reference. A preferred material is gadolinium gallium garnet").
In re claim 8, Barclay teaches the device according to claim 7, wherein the ceramic is a gadolinium gallium garnet ceramic (the magnetocaloric element is composed of gadolinium gallium garnet incorporated in a ceramic structure, column 9, lines 21-36, "In particular, with gadolinium gallium garnet incorporated in a ceramic structure").
In re claim 12, Barclay teaches the device according to claim 1, wherein the magnetocaloric element is fixed to a metallic element (stainless steel ring 68, Column 7, lines 17-22, "The rings 67 are tightly held in slots in an outer circular rim 68 which is preferably formed of a material which is a poor heat conductor at cryogenic temperatures, for example, titanium alloys or stainless steel.").
In re claim 13, Barclay teaches the device according to claim 12, wherein the magnetocaloric element is bonded (using a liquid adhesive, column 7, lines 21-23, "The rings 67 may be press fit into the slots and bonded therein using a liquid adhesive (e.g., a filled epoxy) injected through radial injection holes into a small space at the outer periphery of the rings 67.") onto the metallic element.
In re claim 15, Barclay teaches the device according to claim 12, wherein the magnetocaloric element is a thermal bus (wherein a thermal bus is interpreted as a device which can gain and give heat).
In re claim 16, Barclay teaches the device according to claim 12, wherein the metallic element is an enclosure (since the metallic element 67 encloses the magnetocaloric plates 65 and 67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barclay, as applied to claim 1, in further view of Hassen (US 2012/0222427), hereinafter referred to as Hassen.
In re claims 3, 4 and 5, Barclay teaches the device according to claim 1, however does not teach wherein the density of the ceramic is greater than 80% and less than 100% (claim 3); wherein the density of the ceramic is greater than or equal to 90% and less than 100% (claim 4); wherein the density of the ceramic is greater than or equal to 95% and less than 100% (claim 5).
Hassen teaches a device using a magnetocaloric material (see paragraph 0066), wherein the amount of magnetocaloric material is directly proportional to the amount of heat which can be removed per cycle, wherein the higher the density, the more magnetocaloric material there will be (see paragraph 0066, "The amount of material is proportional to the maximum amount of heat that can be transferred per cycle. The amount of magnetocaloric material in the AMR is equal to the AMR cross-sectional area times its areal density, time its length.") rendering density of the magnetocaloric material a result effective variable.
As such, without showing unexpected results, the claimed density cannot be considered non-obvious and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant's claimed invention to have modified the density of the magnetocaloric element to be between 95% and less than 100%, through routine experimentation, since the density is directly correlated with the amount of magnetocaloric material, which in turn dictates the amount of heat which can be removed, as taught by Hansen, thereby increasing efficiency of the device, and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, 11.). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, 11.).
In re claims 10 and 11, Barclay teaches the device according to claim 1, however does not teach wherein the volume of the magnetocaloric element varies from 1mm3 to 500dm3 (claim 10); wherein the volume of the magnetocaloric element varies from 1cm3 to 100cm3 (claim 11).
Hassen teaches a device using a magnetocaloric material (see paragraph 0066), wherein the amount, otherwise interpreted as volume, of magnetocaloric material is directly proportional to the amount of heat which can be removed per cycle, wherein the higher the volume, the more magnetocaloric material there will be (see paragraph 0066, "The amount of material is proportional to the maximum amount of heat that can be transferred per cycle. The amount of magnetocaloric material in the AMR is equal to the AMR cross-sectional area times its areal density, time its length.") rendering volume of the magnetocaloric material is a results effective variable.
As such, without showing unexpected results, the claimed density cannot be considered non-obvious and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant's claimed invention to have modified the volume of the magnetocaloric element to be 1 mm3 to 500 dm3 or be 1 cm3 to 100 cm3 ,through routine experimentation, since the volume is directly correlated with the amount of magnetocaloric material, which in turn dictates the amount of heat which can be removed, as taught by Hansen, thereby increasing efficiency of the device, and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, 11.). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, 11.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barclay, as applied to claim 7, in further view of Clark (US 3,841,107) and Gell et. al (US 2015/0044444), hereinafter referred to as Clark and Gell, respectively.
In re claim 9, Barclay teaches the device according to claim 7, wherein the garnet ceramic comprises gadolinium gallium garnet (column 9, lines 25-26), however does not teach wherein the ceramic includes ytterbium.
Clark teaches a magnetic material comprising magnetocaloric material (Column 9 lines 60-69) "Element 18, in direct, abutting contact with one end of element 16, may be of a magnetocaloric material which cools upon demagnetization, such as ytterbium aluminum garnet, (YbalG), or gadolinium aluminum garnet, (GdalG). Alternatively, element 18 may be any material which is a good heat conductor and nonresponsive to a magnetic field, as will be considered more fully hereinbelow.") comprising ytterbium and gallium where ytterbium is a known substitute for gadolinium.
Ytterbium is a known trivalent rare earth cation that is a known suitable replacement for gadolinium.1 For example, Gell et. al (US 20150044444) discusses where aluminum and gallium have trivalent metal ions and have similar properties and ytterbium and gadolinium are trivalent rare earth ions such that they are suitable replacements (See [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant's claimed invention, to have modified the ceramic of Barclay by including ytterbium, as taught by Clark, in order to provide the predictable result of adjusting the thermal response at which maximizes heat absorbed by the magnetocaloric element at desired temperatures.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barclay, as applied to claim 12, in further view of Forster et al. (US 5,653,379), hereinafter referred to as Forster.
In re claim 14, Barclay teaches the device according to claim 12, however does not teach wherein the metallic element is brazed onto the magnetocaloric element, instead, Barclay teaches that the metallic element is adhered to the magnetocaloric element with an adhesive (column 7, lines 21-23, "The rings 67 may be press fit into the slots and bonded therein using a liquid adhesive (e.g., a filled epoxy) injected through radial injection holes into a small space at the outer periphery of the rings 67.").
Forster teaches an alternative method for joining ceramics and metals using brazing (column 3, lines 5-10, "The metal core is bonded to the ceramic by soldering, brazing, direct eutectic bond, adhesive bonding or any other technique where necessary steps have been taken to produce good wettability on the ceramic surface, some of the techniques which meet these requirements being set forth in the above noted patents.")
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant's claimed invention to have substituted the adhesive used to bond the metallic element with the magnetocaloric element of Barclay, using brazing instead, in order to provide the similar and predictable result of bonding the metallic element and the magnetocaloric element, which is ceramic, thereby producing a strong joint with good thermal conductivity.

Conclusion
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It has been held "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ at 301.)